Exhibit 99.1 NEWS RELEASE CONTACT: Patrick Scanlon, Senior Vice President, Controller Penseco Financial Services Corporation (570) 346-7741 FOR RELEASE:8:00 A.M. Eastern Time: March 12, 2010 Penseco Financial Services Corporation Reports Earnings as of December 31, 2009 SCRANTON, PA, March 12, 2010 Penseco Financial Services Corporation (OTC Bulletin Board: PFNS), the Scranton, Pennsylvania based financial holding company of Penn Security Bank & Trust Company, reported an increase in net income of $481,000 or 32.4% for the three months ended December 31, 2009 to $1,967,000 or $0.60 per share compared with $1,486,000 or $0.69 per share from the year ago period. The increase in net income was primarily attributed to the merger with Old Forge Bank, which was completed on April 1, 2009. Net interest income increased $2,394,000 or 39.9% largely due to an increased loan portfolio of $159.9 million from Old Forge Bank. Non-interest income decreased $23,000 or 1.1% primarily the result of an impairment charge of $787,000 related to the Company’s bank stock equity portfolio, partially offset by a realized gain on the sale of a corporate bond from the former Old Forge Bank portfolio. As of December 31, 2009, there were no unrealized losses in the Company’s bank stock equity portfolio and unrealized gains totaled $1,006,000. The provision for loan losses increased $444,000 due to the softness in the economy. Total non-interest expenses increased $1,496,000 or 25.7% mainly from increased FDIC insurance assessments, higher salary and benefits expenses and expense of premises and fixed assets. Applicable income taxes decreased $50,000. Return on average assets and return on average equity was 0.91% and 6.87% respectively, for the three months ended December 31, 2009, versus 0.95% and 8.16% respectively, for the same period last year. The Company’s net income for 2009 decreased $241,000 or 2.8%, to $8,372,000 or $2.80 per weighted average share compared with the year ago period of $8,613,000 or $4.01 per share. The decrease in net income was primarily attributed to merger costs of $1,550,000, the recognition of an impairment loss on bank equity investment securities of $787,000, increased FDIC insurance costs of $909,000, along with the effect of a one time gain of $1,129,000, net of tax, related to Visa International’s Initial Public Offering during 2008. Net interest margin increased from 3.93% at December 31, 2008 to 4.11% at December 31, 2009. Net interest income increased $7,503,000 or 32.5% to $30,571,000 for the twelve months ended December 31, 2009 compared to $23,068,000 for the same period of 2008. The increase was largely due to an increased loan portfolio of $159.9 million from Old Forge Bank. Net interest income after provision for loan losses increased $6,104,000 or 27.5% during the 2009 period, largely due to increased interest and fees on loans and reduced interest expense from lower borrowing costs. The provision for loan losses increased $1,399,000 to $2,260,000 during 2009 compared with $861,000 for the same period of 2008 due to the softness in the economy. Net non-cash accretion after tax from the acquisition of assets and liabilities due to the Old Forge Bank merger was $193,000 and $673,000 for the three months and twelve months ended December 31, 2009, respectively. Non-Interest Income Total non-interest income decreased $23,000 or 1.1% to $2,045,000 for the three months ended December 31, 2009, compared with $2,068,000 for the same period in 2008. Service charges on deposit accounts increased $158,000 or 38.1% primarily due to the increased number of accounts resulting from the merger and increased service charge activity. Brokerage fee income decreased $50,000 or 45.9% mostly due to the decline in the overall market. Bank-owned life insurance income increased $47,000 or 58.8% due to the merger. Other operating income increased $42,000. The Company recognized an impairment loss on bank equity investment securities of $787,000. The Company’s equity portfolio consists of U.S. bank stocks. As of December 31, 2009, there were no unrealized losses in the Company’s bank stock equity portfolio and unrealized gains totaled $1,006,000. Realized gains on securities increased $543,000 the result of a realized gain on the sale of a corporate bond from the former Old Forge Bank portfolio. Total non-interest income decreased $667,000 or 6.0% to $10,369,000 during 2009, from $11,036,000 for the same period of 2008. Trust department income decreased $82,000 or 5.6% from $1,474,000 at December 31, 2008 to $1,392,000 at December 31, 2009 due to a lower market value of trust assets. Service charges on deposit accounts increased $462,000 or 31.3% primarily due to the increased number of accounts and increased service charge activity. Merchant transaction income decreased $123,000 or 2.7%, mainly due to lower transaction volume from continued softness in the economy. Brokerage fee income decreased $248,000 or 41.6% mostly due to the decline in the overall volume of transactions. Other operating income increased $196,000 or 117.4% largely due to gains on the sale of low yielding long-term fixed rate real estate loans. In the first quarter of 2008, the Company realized a gain of $1,213,000 related to VISA, Inc.’s Initial Public Offering, which consisted of a mandatory partial share redemption. The Company recognized an impairment loss on bank equity investment securities of $787,000. Realized gains on securities increased $861,000 to $873,000 during 2009 from $12,000 for 2008 largely due to gains on the sale of the majority of the Old Forge Bank securities portfolio, with the proceeds reinvested into higher quality securities. Non-Interest Expenses Total non-interest expenses increased $1,496,000 or 25.7% to $7,327,000 for the three months ended December 31, 2009 compared with $5,831,000 for the same period of 2008. Salaries and employee benefits expense increased $848,000 or 30.8% due to additional staff from the merger. Expense of premises and fixed assets increased $169,000 or 26.3%. Merchant transaction expenses decreased $54,000 or 8.8% due to lower transaction volume from the softness in the economy. FDIC insurance assessments increased $379,000. Other operating expenses increased $154,000 or 8.5% partly from increased shares tax of $96,000, increased professional services and increased general operating expenses. Total non-interest expenses increased $6,248,000 or 28.2% to $28,420,000 during 2009 compared with $22,172,000 for the same period of 2008. Salaries and employee benefits expense increased $2,394,000 or 23.6% mainly due to increased salaries resulting from additional employees as a result of the merger. Premises and fixed assets expense increased $543,000 or 20.1% due to additional depreciation and increased occupancy expense in part due to the merger. Merchant transaction expenses decreased $318,000 or 9.3% due to lower transaction volume. Merger related costs of $1,550,000 consist of computer system conversions and equipment upgrades of $606,000, investment banking, valuation services, legal and accounting fees of $429,000, severance payments of $450,000 and stay bonuses of $65,000. FDIC insurance assessments increased $909,000 due to a one time FDIC special assessment cost of $385,000 and increases in quarterly assessments. Other operating expenses increased $1,170,000 or 20.0% due to the effect of the reversal in the first quarter of 2008 of the $497,000 VISA litigation accrual recorded by the Company in the fourth quarter of 2007, in addition to an increase of $248,000 in consulting and advisory expense and $850,000 of legal and professional services. Asset Quality The allowance for loan losses at December 31, 2009 was $6,300,000 or 1.04% of total loans compared to $5,275,000 or 1.20% of total loans at December 31, 2008. Management believes the loan loss reserve is adequate. The reserve for credit losses, which includes the loan loss reserve plus a credit discount for loans acquired in the Old Forge Bank merger, equaled 1.98% of total loans at December 31, 2009. Loans on which the accrual of interest has been discontinued or reduced amounted to $2,339,000 or .39% of total loans at December 31, 2009, up from $1,454,000 or .33% of total loans at December 31, 2008. If interest on those loans had been accrued, such income would have been $365,000 and $192,000 for the twelve months ended December 31, 2009 and December 31, 2008, respectively. There were no commitments to lend additional funds to individuals whose loans are in non-accrual status. 1 Net loan charge-offs amounted to $687,000 or .12% of average outstanding loans for the three months ended December 31, 2009 compared to $208,000 or .05% at December 31, 2008. Net loan charge-offs amounted to $1,235,000 or .22% of average outstanding loans for the twelve months ended December 31, 2009 compared to $286,000 or .07% at December 31, 2008. During the second quarter of 2008, the Company was notified that The Education Resources Institute, Inc. (TERI), a guarantor of a portion of our student loan portfolio, had filed for Reorganization under Chapter 11 of the Federal Bankruptcy Act. At December 31, 2009 the Company holds $8.0 million of TERI loans. The Company does not anticipate that TERI’s bankruptcy filing will significantly impact the Company’s financial statements. These loans are placed on non-accrual status when they become more than 90 days past due. At December 31, 2009 there was $137,000 of such loans placed on non-accrual status. In 2009, our local economy began to experience the negative impact of our nation’s economic downturn. The local housing market slowed and the unemployment rate in Northeastern Pennsylvania increased to 9.7% by year-end. To enhance our ability to identify and manage risk throughout our organization, we created the senior level position of Chief Risk Officer in December of 2009. This position will facilitate our enterprise wide risk assessment to identify, monitor and quickly mitigate the inherent risks of a community bank in today’s economic environment. Income Tax Expense Applicable income taxes decreased $50,000 or 9.9% for the three months ended December 31, 2009 due to lower operating income and higher tax-free income. Also, applicable income taxes decreased $570,000 or 23.2% during the twelve months of 2009, primarily due to lower operating income and higher tax-free income. 2 PENSECO FINANCIAL SERVICES CORPORATION FINANCIAL HIGHLIGHTS (unaudited) (in thousands, except per share amounts) December 31, December 31, Inc / (Dec) % $ Change Three Months Ended PERFORMANCE RATIOS Return on Average Assets % % -4.21 % Return on Average Equity % % -15.81 % Twelve Months Ended PERFORMANCE RATIOS Return on Average Assets % % -25.71 % Return on Average Equity % % -33.31 % STOCKHOLDERS' VALUE Net Income $ $ $ ) -2.80 % Earnings Per Share ) -30.17 % Dividends Per Share % Book Value Per Share % Tangible Book Value Per Share ) -20.64 % Market Value Per Share ) -5.28 % Market Value/Book Value % % -9.40 % Price Earnings Multiple x x % Dividend Payout Ratio % % % Dividend Yield % % % SAFETY AND SOUNDNESS Stockholders' Equity/Assets % % % Tangible Equity/Tangible Assets % % -10.94 % Total Capital/Risk Weighted Assets % % -14.69 % Tier 1 Capital/Risk Weighted Assets % % -14.92 % Tier 1 Capital/Average Assets % % -6.36 % Non-performing Assets/Total Assets % % % Non-performing loans to period end loans % % % Allowance for loan losses to period end loans % % -13.33 % Allowance for credit losses to total loans % % % BALANCE SHEET HIGHLIGHTS Total Assets $ $ $ % Total Investments % Net Loans % Allowance for Loan Losses % Total Deposits % Stockholders' Equity % 3 PENSECO FINANCIAL SERVICES CORPORATION CONSOLIDATED BALANCE SHEETS (unaudited) (in thousands, except per share amounts) December 31, December 31, ASSETS Cash and due from banks $ $ Interest bearing balances with banks Federal funds sold - - Cash and Cash Equivalents Investment securities: Available-for-sale, at fair value Held-to-maturity (fair value of $49,054 and $64,678, respectively) Total Investment Securities Loans, net of unearned income Less: Allowance for loan losses Loans, Net Bank premises and equipment Other real estate owned - Accrued interest receivable Goodwill - Cash surrender value of life insurance Other assets Total Assets $ $ LIABILITIES Deposits: Non-interest bearing $ $ Interest bearing Total Deposits Other borrowed funds: Repurchase agreements Short-term borrowings Long-term borrowings Accrued interest payable Other liabilities Total Liabilities STOCKHOLDERS' EQUITY Common stock; $ .01 par value, 15,000,000 shares authorized, 3,276,079 shares issued and outstanding at December 31, 2009 and 2,148,000 shares issued and outstanding at December 31, 2008 33 21 Surplus Retained earnings Accumulated other comprehensive income ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ 4 PENSECO FINANCIAL SERVICES CORPORATION CONSOLIDATED STATEMENTS OF INCOME (unaudited) (in thousands, except per share amounts) Three Months Ended Twelve Months Ended December 31, December 31, INTEREST INCOME Interest and fees on loans $ Interest and dividends on investments: U.S. Treasury securities and U.S. Agency obligations States & political subdivisions Other securities 9 45 39 Interest on Federal funds sold - (2
